DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12 and 14-16 - are rejected under 35 U.S.C. 103 as being unpatentable over Anchor Concrete (WO 2016/187720 A1) in view of Phuly (9,534,405). 

at least two semi-finished part foundation segments (modules) each comprising:
an outer limiting element (outer concrete wall 220 is analogous to Applicant’s outer limiting element, “the outer limiting element may comprise the same material as a casting compound of the foundation or a material compatible with the material of the casting compound of the foundation. Furthermore, the outer limiting element may preferably be reinforced. In addition, the struts of the reinforcement may be attached, preferably anchored, in the outer limiting element”, Applicant’s specification at page 7, lines 5-7), wherein the outer limiting elements of the semi-finished part foundation segments form an outer edge which delimits an interior to be later filled with curable casting compound (Fig. 3 shows concrete fill),
 wherein the at least two semi-finished part foundation segments have bottom regions 18 that remain open in an installed state such that the curable casting compound is able to extend through the at least two semi-finished part foundation segments (through bottom opening 66) to a prepared foundation base surface (after setting the modules in place on the ground, concrete is added and flows through opening 66, para. 45, Fig. 4).
Anchor discloses that “internal reinforcement may be provided within void 40 and/or interior space 27”, para. 43, but does not expressly disclose a reinforcement (230) connected to the outer limiting element (210) and comprising struts (321, 322) protruding from the outer limiting element (210), wherein the reinforcements (230) of the semi-finished part foundation segments extend from the outer edge into the interior. Phuly discloses a reinforcement (58) connected to an outer limiting element (stiffened slab edge 21) and comprising struts (tendons 58) protruding from the outer limiting element (Fig. 7), wherein the reinforcements of the semi-finished part foundation segments extend from an 

2.	Anchor Concrete does not expressly disclose the semi- finished part foundation segments configured to be arranged on the base surface are arranged “so that the outer edge and the foundation base surface delimit the interior”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to so arrange the segments for system strength and efficiency.  

3.	Anchor Concrete in view of Phuly discloses the semi-finished part as claimed in claim 1, Phuly further teaching wherein the outer edge is substantially annular (the outer ring is round). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Anchor outer edge to be substantially annular for a smooth outer surface with less stress concentrations. 

4.	Anchor Concrete in view of Phuly discloses the semi-finished part as claimed in claim 1, Anchor further teaching the at least two semi-finished part foundation segments are substantially identical (Fig. 2), but does not expressly disclose configured substantially as ring or circle segments. Phuly teaches a circular ring (Fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Anchor part to be round like Phuly, the segments therefore being ring, for a smooth outer surface with less stress concentrations.



6.	Anchor Concrete in view of Phuly does not expressly disclose portions of reinforcements of adjacent semi-finished part foundation segments overlap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for portions of reinforcements of adjacent semi-finished part foundation segments to overlap for module to module integrity/continuity during in-use stresses. 

7.	Anchor Concrete in view of Phuly discloses the semi-finished part as claimed in claim 1, Anchor further comprising the reinforcement of at least one semi-finished part foundation segment of the at least two semi-finished part foundation segment comprises reinforcing elements because Anchor discloses “internal reinforcement…provided within void 40” and therefore necessarily teaches the claimed reinforcement of at least one semi-finished part foundation segment of the at least two semi-finished part foundation segment comprises reinforcing elements. 

8.	Anchor Concrete in view of Phuly discloses the semi-finished part as claimed in claim 1, Anchor further comprising at least one semi-finished part foundation segment of the at least two semi-finished part foundation segment comprises at least one functional element (port, 40, has a function).


an outer limiting element (220); and reinforcement (Anchor discloses that “internal reinforcement may be provided within void 40 and/or interior space 27”), wherein the outer limiting element is configured so as to form, in the-an installed state, a part of an outer edge of the semi-finished part which delimits an interior to be later filled with a curable casting compound (concrete).
wherein the at least two semi-finished part foundation segments have bottom regions 18 that remain open in an installed state such that the curable casting compound is able to extend through the at least two semi-finished part foundation segments (through bottom opening 66) to a prepared foundation base surface (after setting the modules in place on the ground, concrete is added and flows through opening 66, para. 45, Fig. 4).
Anchor does not disclose the reinforcement connected to the outer limiting element and comprises struts protruding from the outer limiting element, wherein the reinforcement extends from the outer edge into the interior. Phuly discloses reinforcement (58) connected to an outer limiting element (stiffened slab edge 21) and comprises struts (58) protruding from the outer limiting element (Fig. 7), wherein the reinforcement extends from the outer edge into the interior. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Anchor-disclosed “internal reinforcement…provided within void 40” the reinforcement taught by Phuly for fatigue resistance and labor savings, col. 2, lines 42-43. 

11.	Anchor Concrete in view of Phuly discloses the semi-finished part segment as claimed in claim 9, Phuly further comprising a support unit (the vertical rebar, Fig. 7) which is connected to the 

12.	Anchor Concrete in view of Phuly discloses a foundation comprising: 
the semi-finished part as claimed in claim 1 arranged on a foundation base surface (ground), wherein an interior of the semi-finished part is filled with curable casting compound (concrete).

14.	Claim 14 recites an obvious method of producing the semi-finished part of Anchor Concrete in view of Phuly. 

15.	Claim 15 recites an obvious method of producing the semi-finished part of Anchor Concrete in view of Phuly, Anchor Concrete necessarily teaching the concrete curing step because concrete automatically begins to cure upon mixing.

16.	Anchor Concrete in view of Phuly discloses the semi-finished part as claimed in claim 1, Anchor further teaching wherein the tower construction is a wind turbine tower (para. 4).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive, as Anchor teaches open bottom regions for concrete to pass through to the ground (the caissons are in the ground) as indicated in the rejection.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633